            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 358 MR WCM

WAYNE FREDELL,                  )
                                )
           Plaintiff,           )
v.                              )                            ORDER
                                )
EQUIFAX INFORMATION             )
SERVICES, LLC,                  )
TRANSUNION LLC, and             )
CREDIT ONE BANK, N.A.,          )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 21) filed by Colin Dailey. The Motion indicates that

Mr. Dailey, a member in good standing of the Bar of this Court, is local counsel

for Defendant Equifax Information Services, LLC and that he seeks the

admission of Lewis P. Perling, who the Motion represents as being a member

in good standing of the Bar of the State of Georgia. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 21) and ADMITS

Lewis P. Perling to practice pro hac vice before the Court in this matter while

associated with local counsel.

                                 Signed: February 12, 2020
